 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STACI LUNDEEN et al.,

Plaintiffs,
-against-

KRUCIAL STAFFING, LLC and
BRIAN M. CLEARY V,

Defendant.

GEORGE B. DANIELS, District Judge:

 
  
   

PRON ALLY FILER |
ite

 

ARES IL EA ETP TM, : :
i
vet

_a Sy aye, PEGA .
PE .

QRDER

21 Civ. 1071 (GBD)

The Parties’ request to adjourn the oral argument scheduled for August 4, 2021, (ECF No.

28), is GRANTED. Oral argument on Defendants’ Motion to Dismiss the Complaint, (ECF No. 16),

is adjourned until September 29, 2021 at 11:00 a.m.

Dated: June 8, 2021
New York, New York

SO ORDERED.

Naas. 5 Dawe

 

RGEB. DANIELS
TED STATES DISTRICT JUDGE
